Citation Nr: 1037747	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether an October 1988 motor vehicle accident was the result of 
willful misconduct.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to August 
1989.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the Veteran's request 
to reopen a determination that injuries sustained in an October 
1988 motor vehicle accident were the result of willful 
misconduct.

The Veteran testified at a June 2007 Decision Review Officer 
(DRO) hearing and before the undersigned at a May 2009 
Videoconference hearing.  Hearing transcripts have been 
associated with the claims file.

If at any time after VA issues a decision on a claim, VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim without requiring new and material evidence 
to reopen the claim.  38 C.F.R. § 3.156(c) (2009).  Additional 
relevant service department were received subsequent to the 
issuance of the February 1990 administration decision determining 
that the Veteran's October 1988 motor vehicle accident was the 
result of willful misconduct.  Given the newly received service 
department records, the Board is considering this appeal without 
requiring new and material evidence.



FINDING OF FACT

At the time of the Veteran's October 1988 automobile accident he 
was intoxicated and speeding with no other factors shown to have 
contributed to the accident.



CONCLUSION OF LAW

The Veteran's October 1988 automobile accident was the result of 
his willful misconduct.  38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1, 3.301 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); C.F.R. § 3.159(b)(1).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a November 2005 letter in which the 
RO notified him of what evidence was required to substantiate his 
claim that the October 1988 motor vehicle accident was not the 
result of his willful misconduct.  This letter told him what 
evidence he was expected to provide and of what assistance the VA 
could provide him in obtaining this evidence.  It also notified 
the Veteran that he should submit any relevant evidence in his 
possession.  This letter provided proper preadjudication notice 
under Pelegrini.

The Veteran has substantiated his status as a veteran.  He has 
not been provided notice with regards to the remaining elements 
of proper Dingess notice.  However, he has suffered no prejudice 
as the instant claim is being denied and service connection for 
injuries relating to the October 1988 motor vehicle accident is 
not being granted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); See also Smith v. Shinseki, No. 08-1667 (Aug. 17, 2010).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, service 
personnel records, Social Security Administration (SSA) records, 
VA treatment records and various private treatment records have 
been obtained.   A September 2002 letter from Dr. T. N. indicated 
that additional private treatment records, specifically 
laboratory records, at the facility which treated the Veteran 
following his October 1988 motor vehicle accident do not exist as 
the computer system had been changed.  The Board therefore 
concludes that further efforts to obtain these records would be 
futile.

A VA examination has not been conducted with regard to the 
instant claim.   The Board is making a legal determination 
regarding the Veteran's basic eligibility for VA benefits based 
upon his October 1988 motor vehicle accident rather than a 
medical determination as to whether claimed disabilities were 
related to his service.  Such an examination could not 
substantiate the Veteran's claim.  A VA examination is therefore 
not required. 

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2006 
hearing, the undersigned asked questions about the circumstances 
surrounding the in-service motor vehicle accident and the 
Veteran's contentions regarding his alleged intoxication.  The 
Veteran was given the opportunity to ask questions of the 
undersigned and provide additional argument.  The Board therefore 
concludes that it has fulfilled its duties under Bryant.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent information to be obtained, 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated in the line of duty in active military 
service; but no compensation is payable if the disability is the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Section 8052 of the Omnibus Budget Reconciliation Act (OMBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  See also VAOPGCPREC 2- 1997 (1997).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA unless it is patently inconsistent with the facts 
and the requirements of laws administered by VA.  38 C.F.R. 
§ 3.1(n).

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences. Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n).  Willful misconduct will 
not be determinative unless it is the proximate cause of injury, 
disease, or death.  38 C.F.R. § 3.1(n).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.  Forshey v. West, 12 Vet. App. 71, 74 (1998) (citing 
Black's Law Dictionary 1225 (6th ed. 1990)).  Thus, if 
intoxication results proximately and immediately in disability, 
such disability will be considered to be the result of the 
person's own willful misconduct.  Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994); 38 C.F.R. § 3.301(c)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his October 1988 automobile accident 
was not the result of his willful misconduct as the record is 
negative for laboratory results confirming his blood alcohol 
content.

A June 1974 service entrance examination was negative for any 
relevant abnormalities.

A civilian police report indicated that the Veteran had been 
involved in a motor vehicle accident at 1:50A.M. on October 15, 
1988.  A diagram accompanying the report indicates that his 
vehicle came around a curve and left the roadway striking a pole.  
The police officer completing the report noted that the Veteran 
"apparently lost control" of the vehicle.  The Veteran was 
noted to have been under the influence of alcohol, although it 
was not indicated what testing was conducted.  

The officer reported that there were no vehicle defects or road 
or environmental factors which contributed to this incident.  It 
was estimated that the Veteran was traveling at 50 miles per hour 
at the time of the accident.  The used codes indicating that the 
contributing causes of the accident were the Veteran being under 
the influence of alcohol or drugs, exceeding the safe speed 
limit, and careless driving.

The Veteran was taken to Jacksonville University Hospital from 
the scene of the accident, where he remained hospitalized until 
November 1988.  Hospital records note that the Veteran was 
involved in a high-speed motor vehicle accident.  His car had 
been found in a ditch.  He had no recollection of the incident 
and had questionable loss of consciousness.  He was described as 
intoxicated.  On arrival he was able to move his extremities.  
After arrival, he removed his collar, shook his head around and 
was then unable to move his lower extremities.  His ethanol level 
was "226."  An impression of a spinal cord injury was made.  He 
remained at that facility until November 1988.

An October 1988 flow sheet from the night of the Veteran's motor 
vehicle accident indicates that a variety of laboratory testing 
was to be performed, including Type/Cross #6, Type/Hold, CBC, 
Astra 8, ETOH and PT/PTT.  This document appears to be completed 
at 3:00 a.m., approximately two hours after the Veteran's motor 
vehicle accident.

A neurosurgery treatment summary dated later in October 1988, 
notes that neurological examination revealed no movement of the 
lower extremities and loss of sensory to pinprick at the T4 
level.  He was noted to appear "possibly intoxicated."  
Accompanying initial laboratory studies were within normal 
limits.  He was placed into Gardner-Wells tongs in a Rotobed and 
admitted into the intensive care unit for additional observation.

A psychiatric consultation during the hospitalization reports 
that the Veteran had appeared intoxicated in the emergency room 
but that he denied being under the influence of alcohol.  This 
consultation occurred approximately four days after the motor 
vehicle accident.

A consultation conducted approximately six days after the motor 
vehicle accident reflects the Veteran's reports of falling asleep 
while driving.  He denied using drugs or alcohol.

A November 1988 treatment summary indicates that the Veteran had 
removed the Gardner-Wells tongs.  Physical examination revealed 
essentially complete T2 paraplegia with normal strength in both 
upper extremities.  A principal diagnosis of a T1 spinal cord 
injury complete and a secondary diagnosis of C7-T1 subluxation 
and fracture were made.

A November 1988 report of contact, was created by a VA physician, 
in preparation for the Veteran's transfer from Jacksonville 
University Hospital to a VA facility, indicates that the Veteran 
was being transferred from the private facility to a VA facility.  
It was reported by a Physician's Assistant at Jacksonville that 
the Veteran fell asleep while driving and that there was no 
"ETOH in [his] blood."

A December 1988 VA summary indicates that the Veteran's treatment 
providers met to discuss his progress.  His hospital course and 
current symptoms were detailed.  It was noted that "[s]ervice 
connection may be a problem due to ETOH influence at [the] 
accident scene."

In a sworn Report of Accidental Injury dated in December 1989, 
the Veteran indicated that he was involved in an automobile 
accident in the early morning of October 15, 1988.  He reported 
that he "was out on pass and [he] had a couple [of] drinks" and 
that the "hospital said [he] was highly intoxicated."  He also 
reported that he was on his way back to the base, dosed off and 
then drove off the road into a ditch.

The Veteran was awarded Social Security Administration benefits 
in a January 1989 decision, due to his fracture of the vertebral 
column with a spinal cord lesion.

A transcript from a physical evaluation board (PEB) hearing 
conducted in June 1989 indicated that the Veteran had requested 
that the previous determination that his disabilities were not 
ratable due to intentional misconduct or willful neglect be 
reconsidered.  

The Veteran testified that on the night of the October 1988 motor 
vehicle accident, he had been drinking alcoholic drinks at a 
club.  He drank two whiskeys in approximately one hour.  He 
"dozed" at the wheel while driving back to base and drove off 
the road after waking up and "snatching" the wheel.  He was 
driving approximately 40 miles per hour on a dark, country road 
at the time of the accident.   He denied being an alcoholic and 
stated that he "sometimes" drank on the weekends.  

Following his testimony and argument from his counsel, the PEB 
determined that the October 1988 motor vehicle accident was 
caused by the Veteran's intentional misconduct.  This misconduct 
included the Veteran's admitted alcohol consumption and his 
driving the automobile at a high rate of speed, at night and 
while in an impaired state.  

The PEB noted that it was an established fact that alcohol 
diminished a person's ability to react and function, that the 
Veteran admitted to some amount of alcohol consumption and that 
he was in an impaired state at the time of the accident.  In 
addition, the Veteran's act of driving an automobile at a high 
rate of speed, at night, while in an impaired state was found to 
"clearly constitut[e] gross negligence and demonstrated reckless 
disregard for foreseeable consequences."  The PEB repeatedly 
referred to a laboratory report of the Veterans blood alcohol 
content (BAC).  That report showed a BAC of .226 percent.

In a December 1997 statement, the Veteran reported that he had 
purchased two drinks for himself and that a friend had bought him 
one on the night of the motor vehicle accident.  He was not drunk 
at the time of the accident as he had to open the base commissary 
at 5:30 a.m.  The findings of the civilian police report had been 
based "on their assumptions" and he did he receive any 
citations as a result of the motor vehicle accident.  He reported 
being a "heavy drinker at a young age," that he drank when he 
was not on duty, and that alcohol "never had a chance to get out 
of [his] blood."  The hospital "drew [his] blood" on the night 
of the accident and "gave me there [sic] findings."  No one 
could say that the alcohol in his blood had been consumed on the 
night of the accident as he had been drinking "from year, days 
of drinking."

In an April 1999 letter to his member of Congress, the Veteran 
reported that he had received two "DWI's" during service, one 
in November 1982 and one in March 1986.  He received these DWIs 
in North Carolina and the service "did not punish [him] for 
them."  He reported drinking very heavily during service and 
noted that his blood "didn't have a chance against alcohol." 

A September 2002 letter from the Veteran's treating neurosurgeon 
indicated that the Veteran had asked him to review his October 
1988 admission record to determine whether he was tested for 
alcohol.  The physician noted that he was unable to find any 
result of an alcohol test done during that admission and that 
there was no record of such a test at the hospital laboratory as 
the laboratory had since changed its computer system.  It 
appeared that the Veteran could move his arms and legs when he 
was admitted to the hospital emergency room but appeared to 
subsequently remove his collar and develop neurological deficits.  
A note by the surgical resident indicated an ETOH level of 226 
and the medical records do not contain the results of that test.  
The neurosurgeon had checked with the successor to the hospital 
laboratory, but it reportedly had not kept any record of any 
blood test performed on the Veteran during his admission.

In a June 2007 DRO hearing, the Veteran's representative argues 
that the service department's findings with regard to the line of 
duty determination were patently inconsistent with the facts.  
The representative also stated that the September 2002 letter 
from the Veteran's private neurosurgeon indicated that there was 
"no reference of alcohol at any time" during the Veteran's 
October 1988 admission.

The Veteran's representative argued at a May 2009 RO hearing that 
the October 1988 police report found that alcohol was not 
involved in the Veteran's motor vehicle accident and that he was 
not ticketed as a result of this incident.  

The Veteran testified that the October 1988 flowsheet did not 
mention that he was intoxicated or belligerent on admission and 
he was not restrained in the emergency room.  The representative 
questioned the accuracy of the BAC report, inasmuch as a level of 
.226 would have meant a greater degree of impairment than was 
reported in the record.

Analysis

There is conflicting evidence in the record was to whether the 
Veteran's October 1988 motor vehicle accident was the result of 
his willful misconduct.  The evidence suggesting this misconduct 
includes the October 1988 private consultation note describing 
him as intoxicated at the time of the accident and reporting that 
he had a blood alcohol level of "226."  The October 1988 
civilian police report noted that the Veteran had been under the 
influence of alcohol at the time of the accident and cited this 
as a contributing cause of the accident, in addition to excessive 
speed and careless driving.  

The Veteran indicated in a sworn December 1989 statement that he 
had "passed out" while driving due to his consumption of a 
"couple [of] drinks."  In addition, the Veteran testified that 
he had two drinks prior to the October 1988 accident in his June 
1989 PEB hearing.

The evidence suggesting that the October 1988 motor vehicle 
accident was not the result of the Veteran's willful misconduct 
includes the October 1988 private neurosurgery note indicated 
that all of his initial laboratory results were within normal 
limits and the absence of the actual laboratory results 
documenting his intoxication.  An October 1988 private 
psychiatric consultation conducted four days after the accident 
reflected the Veteran's denial that he had been under the 
influence of alcohol at the time of the accident and a second 
October 1988 private consultation conducted six days after the 
accident reflected his denial that he used alcohol.  A November 
1988 report of contact reflected the private physician's 
assistant's statement that there was no alcohol in the Veteran's 
blood.

Given that the Veteran has acknowledged consuming alcohol on the 
night of his auto accident, and appeared intoxicated to those who 
observed him shortly after the accident; the report of no alcohol 
in the Veteran's blood is not credible.  Indeed, the Veteran 
reported that he had been told of high levels of alcohol on 
testing at the hospital in October 1988.

The Veteran has not denied consuming alcohol prior to the October 
1988 motor vehicle accident, but rather has argued that his 
actual consumption would not have resulted in the blood alcohol 
level reported in his private hospitalization records.  A very 
specific BAC was; however, reported and was considered by the 
PEB.  The Veteran has acknowledged a history of DWIs and a 
pattern of heavy alcohol consumption during the period prior to 
the October 1988 accident.

The Veteran's recent testimony and statements that he was not 
drinking or had only a couple of drinks prior to the accident 
must be weighed against his history of DWI's and significant 
alcohol consumption, the observations of the police officer and 
medical professionals who initially treated him, and the fact 
that a very high BAC was reported.  

The Veteran has inconsistently reported his level of alcohol 
consumption, admitting to consuming two drinks on the night of 
the accident during his June 1989 PEB hearing but suggesting that 
he had consumed three drinks in his December 1997 statement.  He 
testified that he "sometimes" drank on Friday and Saturday 
nights during service in his June 1989 PEB hearing but detailed a 
history of heavy drinking during service in his December 1997 
statement.  His current contention that he was not intoxicated at 
the time of the October 1988 motor vehicle accident is 
contradicted by his post-service statements that he was a heavy 
drinker in service and that, essentially, alcohol was always in 
his blood.  He also reported in an April 1999 letter to his 
member of Congress that he had two other DWIs during service 
prior to the accident in question for which he as not punished.   

When viewed in the light of the overwhelming contradictory 
evidence, the Veteran's denials of significant alcohol 
consumption are not credible.  The Board therefore finds the 
Veteran's statements regarding his in-service alcohol 
consumption, including his consumption on the night of the 
October 1988 motor vehicle accident, to lack credibility.

The Veteran's representative appears to argue that the lack of a 
documented blood alcohol content (BAC) in the October 1988 
civilian police report suggests that the Veteran was not 
intoxicated at the scene.  The police officer at the scene did; 
however, observe that the Veteran was intoxicated on the scene.  
The reported BAC conducted sometime after the accident, also 
weighs against this conclusion.

The Board has considered the argument that if the Veteran's BAC 
had actually been .226, he would have been acting in a more 
incoherent manner.  There is no competent evidence that the 
Veteran's behavior was appreciably different from what would have 
been expected from a person with that level of BAC.  The record 
does show a loss of consciousness and that those who saw him 
believed he was intoxicated.  His specific behaviors were not 
described in detail, although it was well documented that he was 
uncooperative and actually removed his neck brace, apparently 
leading to further injury.  In short, the record does not show 
that the Veteran's behavior was different from that which would 
be expected from a person with his level of intoxication and 
alcohol tolerance.

The remaining question is whether the Veteran's misconduct 
resulted in the auto accident.  The accident report shows that 
there were no factors other than the Veteran's intoxication, 
speeding and careless driving that contributed to the accident.  
There were no reported vehicle defects, the road was dry and was 
lit by street lights, and the weather was clear.  There were no 
road defects and no obstructions.  There is no other evidence of 
factors other than the Veteran's misconduct that contributed to 
the accident.

A preponderance of the evidence establishes that the Veteran's 
October 1988 motor vehicle accident was the result of this 
willful misconduct.  Consequently, reasonable doubt does not 
arise, and the claim must be denied.   38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The October 1988 motor vehicle accident was the result of the 
Veteran's willful misconduct.  The appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


